Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  July 24, 2015

The Court of Appeals hereby passes the following order:

A15D0487. KELVIN AKWANZA SPOONER v. WELLS FARGO BANK, N.A.
    et al.

      This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling, defendants Kelvin and Melissa Spooner appealed to the superior
court. The superior court entered a final judgment and writ of possession in favor of
Wells Fargo Bank, N.A. on June 3, 2015.
      On June 8, 2015, Kelvin Spooner filed a “Motion to Dismiss [the] Consent
Final Judgment and Writ of Possession and Defendant(s) / Appellant(s) Motion for
Summary Judgment” and an “Affidavit of Appearance and Appellant’s Brief.”1 The
trial court denied Spooner’s June 8 motion on June 22, 2015. On July 2, 2015,
Spooner filed the instant application for discretionary appeal in this Court. We lack
jurisdiction.
      Generally, an application for discretionary appeal may be filed within 30 days
of entry of the order sought to be appealed. See OCGA § 5-6-35 (d). However, the
underlying subject matter of an appeal controls over the relief sought in determining
the proper appellate procedure. See Rebich v. Miles, 264 Ga. 467, 467-468 (448
SE2d 192) (1994). The underlying subject matter here is a dispossessory judgment.
Under OCGA § 44-7-56, an appeal from a dispossessory judgment must be filed

      1
        The substance of this motion is unknown, as Spooner has not included it with
his application materials. To the extent that it sought reconsideration of the court’s
final judgment, it did not extend the time for filing a discretionary application, and
the order denying it is not directly appealable. See Bell v. Cohran, 244 Ga. App. 510,
510-511 (536 SE2d 187) (2000).
within seven days of the date the judgment was entered. See Ray M. Wright, Inc. v.
Jones, 239 Ga. App. 521, 522-523 (521 SE2d 456) (1999). Spooner’s July 2
application for discretionary appeal is untimely, whether measured from the trial
court’s June 3 final judgment or its June 22 order denying Spooner’s June 8 motion.
Accordingly, we lack jurisdiction to review this application, which is hereby
DISMISSED.

                                      Court of Appeals of the State of Georgia
                                                                           07/24/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.